Citation Nr: 1511169	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran disagreed with the denial of service connection for hypertension and degenerative changes in the lower back; however, he perfected only the appeal seeking service connection for hypertension.

In April 2013, the Veteran testified before the undersigned at a Board hearing.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO review.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA/VBMS eFolders.  It is specifically noted that VA medical records dated through April 2014 were added electronically to VBMS after the January 2013 supplemental statement of the case.  These records were added without a waiver of RO review.  However, they are irrelevant to the issue currently on appeal.  Consequently, this case does not need to be remanded for RO review. See 38 C.F.R. § 20.1304 (2014).

After eliciting testimony from the Veteran at the April 2013 hearing conducted at the Philadelphia RO, the Board determined that an opinion from a health-care professional in the Veterans Health Administration (VHA) was necessary to address the complex medical question raised in this case.  38 C.F.R. § 20.901(a) (2014).  The requested VHA opinion, received in March 2014, has not been considered by the agency of original jurisdiction (AOJ).  However, such evidence does not require a waiver of initial AOJ review.  38 C.F.R. §§ 20.903(a), 20.1304(c) (2014).


FINDINGS OF FACT

The Veteran does not have hypertension that was incurred in, as a result of, or aggravated by service or any service-connected disability.    


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

 A. Duty to Notify

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a) through letters dated in April 2010 and February 2013.  Those letters comported with the general notice provisions under Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

B. Duty to Assist

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the AOJ has obtained copies of his service treatment records, as well as post-service treatment records that he has identified in connection with his appeal.  The Veteran has not alleged, and the record has not otherwise revealed, any pertinent records that remain outstanding with respect to his hypertension claim. 

In addition to obtaining relevant service and post-service records, the duty to assist includes providing an examination when necessary to support a claim. In this case, the Veteran was afforded a VA examination for his hypertension in June 2010.  The Board has found the June 2010 examiner's nexus opinion regarding hypertension and the Veteran's service to be confusing, and therefore, inadequate.   In January 2014 the Board determined that an opinion from a health-care professional in the Veterans Health Administration (VHA) was necessary to address the complex medical question of whether hypertension was shown to be chronic during the Veteran's active service.   In March 2014 the Board received the opinion.    

The Board finds the March 2014 Veterans Health Administration (VHA) physician's opinion, as to whether hypertension was shown to be chronic during the Veteran's active service, to be highly probative, as it is supported by a rationale and is based on available medical evidence.

As an additional matter regarding the duty to assist, the Veteran has been afforded the opportunity to testify at a hearing before the undersigned.  During that April 2013 proceeding, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate that claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish that claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board). 

III. Service Connection - Legal Principles

To establish entitlement to service connection, a veteran must show: "(1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

IV.  Facts and Analysis

The Veteran contends that his current hypertension that its onset during his service, when some blood pressure readings were noted to be high, so much so that during his 1985 seperation physical examination, he was referred by service clinicians for a three-day blood pressure check that eventually spanned five days.  See Board Hearing Tr. pp 3-4.  In addition, the Veteran contends that, since service, his hypertension has continued, though it was not formally assessed until August of 2009, such that service connection is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service treatment reports indicate the Veteran had numerous blood pressure readings during his service.  His blood pressure was 110/70 at his entrance physical examination in September 1965.  His clinic records then reflect blood pressure readings as follows:

	160/90 in April 1967 (while in Vietnam)
	140/86 in February 1969 (a separation examination report)
	148/94, 138/82 in May 1976 
	146/70 in October 1978
	140/76, 136/80 in March 1979
	140/90, 148/78 (on the same day) in August 1979
	130/64 in August 1979
	134/74, 140/80 in September 1979
	130/72 in April 1980
	128/100 in September 1980
	158/94 in June 1985 (dental record)

At his service separation examination in December 1985, the Veteran's blood pressure was 148/96.  In light of this reading, he was immediately referred for a 3-day blood pressure check.  Instead of a 3-day check, he actually underwent a 5-day blood pressure readings series.  The blood pressure readings were as follows:

	134/102, 130/94 - first day
	142/92 - second day
	130/84 - third day
	120/86 - fourth day
	124/82 - fifth day

Notably, the December 1985 separation examination reflects a notation of "last 3 WNL."  It is unclear if this is an addendum written in after the 5-day blood pressure series was completed.  On the December 1985 Report of Medical History, also prepared for separation (retirement), the category for high or low blood pressure was checked in the negative.    

The VHA physician reviewed this precise listing of the Veteran's blood pressure readings throughout his service, to include the readings taken over five days in the course of the separation physical examination administered in December 1985.  In his March 2014 opinion, the VHA physician noted that per the JNC 7 (The Seventh Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure), "the definition of hypertension is based upon the average of two or more properly measured readings at each of two or more visits after an initial screen in an adult patient who is not on antihypertensive medication and not acutely ill."  Therefore, in light of the reading in service, the VHA physician opined hypertension was not shown to be chronic in service.   

While the Veteran and his representative at hearing opined that it was logical that the Veteran's current hypertension was incurred in service, and while the Board has had no occasion to doubt the sincerity of their belief in their opinion, neither the Veteran or his representative have indicated that they are competent, through medical training or education, to provide an opinion as to the onset of a disorder as complex and internal as hypertension.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the contention of the Veteran that his hypertension had its onset in service is not competent, probative evidence.  

The only competent opinion as to whether the onset of hypertension occurred in service was provided by the VHA physician in the March 2014 opinion.  The Board finds the evidence probative and persuasive, as it was based on current medical knowledge and the evidence of record.  Further, the Board acknowledges that a private physician commented that the Veteran's hypertension was "likely longstanding" in an August 2009 (Dr. V, August 8, 2009) consultation; however, this vague observation is not persuasive evidence that the disorder was incurred during military service that ended in March 1986.   

Hypertension was not incurred in service, and there is also no medical evidence that denotes a nexus between any aspect of his active military service and his hypertension disability.  Indeed, no private or VA clinician has opined as to such a relationship. 

The Board acknowledges that a "valid medical opinion" is not a strict requirement for establishing in-service nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board further recognizes that, in this case, the Veteran himself is of the opinion that such a link exists between his current hypertension and active service.  While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Such questions, however, do not include the etiology of his current hypertension, which requires clinical expertise to diagnose and evaluate due to the nature of the conditions and the medical history of this case.  See Jandreau, 492 F.3d at 1376-77 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  
                     
After a careful review of the evidence, the Board finds that service connection for hypertension is not warranted on a direct basis. 
 
The Board must also consider whether service connection is warranted on a presumptive basis.  Hypertension is a chronic disease that may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran was assessed with hypertension in August 2009.  As such, the threshold requirement for service connection - current disability - has been met.  However, the remaining requirements - in-service incurrence or aggravation and nexus - have not been substantiated on either a presumptive or a direct basis.

With respect to the presumptive provisions, there is no competent, probative evidence that the Veteran's hypertension manifested either during his active military service or within the initial post-service year.  To the contrary, his non VA or private treatment records are silent for any complaints or clinical findings pertaining to that chronic disease until August 2009, and none is apparent during the year following his discharge.  

While the Veteran is competent to have reported an assessment by a physician of hypertension, he has not and has instead testified before the undersigned that post-service he was very reticent to seek treatment from physicians.  See generally Jandreau.  See Board Hearing Transcript p.4.  This testimony stands in contrast to a statement made on the Veteran's September 2010 Notice of Disagreement, in which he reported he had been "treated for many years."  The Board finds the Veteran's testimony in 2013 to be more persuasive.  

The Board recognizes that the elements of in-service incurrence or aggravation and nexus may also presumed based on continuity of symptomatology, which may be demonstrated through competent and credible lay evidence.  See 38 C.F.R. 
§ 3.303(b); Walker, 708 F.3d at 1337-1338.  However, no such evidence has been presented here. 

Again, while the Veteran and his representative opined at hearing it was "logical" that the hypertension was incurred in service, the Board has already found this opinion not to be compent evidence and this finding applies as well to the year immediately following the Veteran's separation from service.  When the Veteran sought medical treatment for a sinus infection in August 2009 at the service base, he denied a history of hypertension (See August 7, 2009).  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  

Therefore, there is no evidence that hypertension was demonstrated within one year of discharge from active duty.  As such, the presumption of service connection does not apply and this claimed disability may not be directly or presumed to have been incurred during service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is a tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Accordingly, the Board finds that, while the Veteran has met the initial element for service connection based upon his current hypertension diagnoses, he has not satisfied the remaining requirements on either a presumptive or a direct basis. 

The Board is required to weigh all theories of service-connection entitlement raised by the claimant or otherwise suggested by the record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, the Board has considered whether to assess the instant claim under the criteria for secondary service connection.  38 C.F.R. 
§ 3.310.  However, the Veteran and his representative have not contended, and the record has not otherwise shown, that the current hypertension was caused or aggravated by his service connected diabetes mellitus or varicose veins of the left lower extremity disabilities, or his presumed exposure to herbicides while in service in the Republic of Vietnam.  Indeed at hearing, the Veteran and his representative agreed that the Veteran's claim sought service connection on a direct basis.  See Board Hearing Tr at pp 2-3.  Moreover, there is no evidence of record that suggests a link between his hypertension and his service connected disabilities ( or exposure to herbicides).  While the Board has found the opinion of the June 2010 VA examiner as to hypertension and active service to have been inadequate, the same examiner reached a negative opinion as to a relationship between hypertension and diabetes, based upon the rationale that the hypertension had had an earlier onset than the diabetes mellitus and as there was no evidence of kidney disease.  The Board finds this opinion adequate as it was supported by a rationale that was consistent with the record.  As such, there is no need to further consider the Veteran's hypertension claim under a secondary theory of entitlement.

Therefore, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application and the benefits sought on appeal must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for hypertension is denied.




____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


